DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 12-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Publication No. 2017/0004351 (hereinafter Kim) in view of Thompson et al. U.S. Patent Publication No. 2017/0220842 (hereinafter Thompson).
Consider claim 1, Kim teaches a method of determining that a finger covers a sensor area of a fingerprint sensor (Figure 1a, 115), the method comprising: on a detection surface of the fingerprint sensor, receiving a finger having a fingerprint topography (Figure 1a, 115); by means of the fingerprint sensor, acquiring an image of the fingerprint of the received finger (Figure 1a and [0042]), wherein the acquired image has an image area corresponding to the whole sensor area of the fingerprint sensor (Figure 1a, 115 correspond to whole sensor area 110) and the sensor area covers the whole detection surface of the fingerprint sensor (whole detection surface 110); dividing the image area of the acquired image, corresponding to the whole sensor area of the fingerprint sensor, into a plurality of image regions ([0048], divide input fingerprint image to allow neighboring blocks to overlap), said regions partly overlapping each other and covering the whole image area ([0048], divide input fingerprint image to allow neighboring blocks to overlap. Figure 1a, 115. Figure 2 and [0051], fake fingerprint or genuine fingerprint (genuine fingerprint when covers the whole sensor area as shown in figure 1a).
Kim does not appear to teach based on image analysis of each of the plurality of image regions, determining whether there are one or more portions of the whole sensor area that are uncovered by the finger; and when it is determined that there are one or more portions of the whole sensor area that are uncovered by the finger, inhibiting performance of an action associated with the fingerprint sensor.
However, in a related field of endeavor, Thompson teaches sensing fingerprint (abstract) and further teaches based on image analysis of each of the plurality of image regions, determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Figure 9, 912 does not cover the fingerprint sensing area 906. [0068], fingerprint image); and when it is determined that there are one or more portions of the whole sensor area that are uncovered by the finger, inhibiting performance of an action associated with the fingerprint sensor ([0089], invalid touch).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize small touches as taught by Thompson with the benefit that a small touch is too small for a valid fingerprint as suggesting in [0089]. 

Consider claim 6, Kim and Thompson teach all the limitations of claim 1. 
Kim does not appear to specifically disclose an overlap between at least two of the plurality of image regions is at least 20%.
However, Kim teaches an overlap between at least two of the plurality of image regions [0075].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide at least 20% overlap in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 10, Kim and Thompson teach all the limitations of claim 1. In addition, Kim teaches determining that the finger is in contact with the surface of the fingerprint sensor over the whole sensor area (Figure 1a, 115). In addition, Thompson teaches wherein the determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Figure 9, touch 912).

Consider claim 12, Kim and Thompson teach all the limitation of claim 1. 
Kim does not appear to specifically disclose wherein each of the plurality of image regions corresponds to a sensor region having a size of at least 0.48 times 0.48 mm of the sensor area.
However, Kim teaches each of the plurality of image regions corresponds to a sensor region having a size of the sensor area [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular size in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 13, Kim and Thompson teach all the limitation of claim 1. 
Kim does not appear to specifically disclose the plurality of image regions consists of at least 25 image regions.
However, Kim teaches the plurality of image regions consists of image regions [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular number of regions in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 14, Kim and Thompson teach all the limitations of claim 1. In addition, Kim teaches the acquired image is a gray-scale image (Figure 1a, 115).

Consider claim 15, Kim and Thompson teach all the limitations of claim 1. In addition, Kim teaches a non-transitory computer-readable medium storing a computer program product comprising computer-executable components for causing a fingerprint sensing system to perform the method of claim 1 when the computer-executable components are run on processing circuitry comprised in the fingerprint sensing system [0018] and figure 2.

Consider claim 16, it includes the limitations of claim 1 and thus it is rejected by the same reasoning. In addition, Kim teaches fingerprint sensor (Figure 1a, 110), processing circuitry and data storage [0018]. 

Consider claim 17, Kim and Thompson teach all the limitations of claim 16. In addition, Kim teaches the fingerprint sensor is a capacitive, ultrasonic or optical fingerprint sensor ([0087], optical).

Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Thompson as applied to claim 1 above, and further in view of Ryshtun et al. U.S. Patent Publication No. 2018/0025202 (hereinafter Ryshtun).
Consider claim 2, Kim and Thompson teach all the limitations of claim 1. In addition, Thompson teaches determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Figure 9, touch 912).
Kim does not appear to specifically disclose comparing an average intensity value of the image area with at least one intensity value of each of the image regions.
However, in a related field of endeavor, Ryshtun distinguishes an actual finger or a spoof (abstract) and further teaches comparing an average intensity value of the image area with at least one intensity value of each of the image regions (Figure 5 and [0057-0058], mean intensity values and TL, TR, BL, BR and C areas of finger image, where graph 511 is a real finger that covers the whole sensor area. [0106], The factor score is also based on whether a mean intensity for the entire image differs from any mean intensity value for any of the subareas TL, TR, BL, BR, and C by more than a threshold amount).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compare average intensity with regions as taught by Ryshtun in order to distinguish an actual finger or a spoof as suggested in [0106] and figure 5. 

Consider claim 3, Kim and Thompson teach all the limitations of claim 1. In addition, Thompson teaches determining whether there are one or more portions of the whole sensor area that are uncovered by the finger (Figure 9, touch 912).
Kim does not appear to specifically disclose determining an average intensity value of the image area; for each of the image regions, determining a minimum intensity value; determining a maximum value from the determined minimum intensity values for all regions; calculating a finger contact score (FCSI) as the ratio between said maximum value and said average intensity value; and determining that the finger covers the sensor area when the FCS is below a predetermined threshold.
However, Ryshtun teaches the determining that the finger covers the whole sensor area comprises: determining an average intensity value of the image area for each of the image regions (Figure 5, TL, TR, BL and BR), determining a minimum intensity value (Figure 5, intensities in 511-531); determining a maximum value from the determined minimum intensity values for all regions (Figure 5, maximum value from the intensities in 511-531); calculating a finger contact score (FCSI) as the ratio between said maximum value and said average intensity value ([0106], The factor score is also based on whether a mean intensity for the entire image differs from any mean intensity value for any of the subareas TL, TR, BL, BR, and C by more than a threshold amount. Thus, factor score is based on a proportion or ratio between mean and any of the subareas); and determining that the finger covers the sensor area when the FCS is below a predetermined threshold (Figure 5 and [0106], the difference is small in 511 in comparison to 521-531. Thus, score is below a threshold).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compare average intensity with regions as taught by Ryshtun in order to distinguish an actual finger or a spoof as suggested in [0106] and figure 5. 

Consider claim 11, Kim and Thompson teach all the limitations of claim 1. 
Kim does not appear to specifically disclose each of the plurality of image region has size of at least 8x8 pixels of the acquired image.
However, Ryshtun teaches each of the plurality of image region has size of at least 8x8 pixels of the acquired image [0053].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular size in order to meet design choices. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Thompson as applied to claim 1 above, and further in view of Creasey et al. U.S. Patent Publication No. 2006/0239517 (hereinafter Creasey).
Consider claim 7, Kim and Thompson teach all the limitations of claim 1. In addition, Kim teaches determining that the finger covers the whole sensor area (Figure 1a, 115).
Kim does not appear to specifically disclose after the determining that the finger, detecting a navigation input from the finger.
However, in a related field of endeavor, Creasey teaches a fingerprint sensor (abstract) and further teaches after the determining that the finger, detecting a navigation input from the finger [0035].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a navigation input as taught by Creasey since it might be beneficial to provide cursor control for the display as mentioned in [0035].

Consider claim 8, Kim, Thompson and Creasey teach all the limitations of claim 7. In addition, Creasey teaches the detecting of the navigation input comprises detecting a pressure of the finger against the sensor area [0035].

Consider claim 9, Kim, Thompson and Creasey teach all the limitations of claim 7. In addition, Creasey teaches the detecting of the navigation input comprises detecting a movement of the finger relative to the sensor area [0035].

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Thompson as applied to claim 16 above, and further in view of Medina et al. U.S. Patent Publication No. 2017/0255338 (hereinafter Medina).
Consider claim 18, Kim and Thompson teach all the limitations of claim 16.
Kim does not appear to specifically disclose fingerprint sensor is covered by a glass layer.
However, Medina teaches fingerprint sensor is covered by a glass layer (Figure 2 and [0045], platen layer 208 formed from glass).
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor covered by glass as taught by Medina with the benefit that cover glass should provide protection to the sensing elements as shown in figure 2 and well known in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Thompson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621